Citation Nr: 1452346	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-02 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an increased evaluation for myofascial pain syndrome with lateral laxity, right ankle, currently evaluated as 20 percent disabling.

2. Entitlement to an increased evaluation for myofascial pain syndrome with lateral laxity, left ankle, currently evaluated as 20 percent disabling.

3. Entitlement to an increased evaluation for chronic tears of the lateral meniscus with patellofemoral joint syndrome, right knee, currently rated as 10 percent disabling. 

4. Entitlement to an increased evaluation of limitation of extension, right knee, currently rated as 10 percent disabling.

5. Entitlement to an increased evaluation of patellofemoral joint syndrome, left knee, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1994 until November 1998. 

The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky in March 2011.  

The issue of entitlement to an increased rating for a back condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to higher disability ratings for his service-connected bilateral knee and ankle disorders.  The Veteran's representative in his June 2014 brief stated that these conditions have not been thoroughly evaluated since February 2011, and the claims file indicates that the Veteran's conditions have worsened since this examination.  The Board notes that the Veteran's conditions were reported as progressively worsening during the February 2011 examination and in February 2012, a VA physician indicated that the Veteran's conditions were worsening, in part, as a result of his occupation as a prison guard.  Further, VA medical records from November 2013 indicate that the Veteran had recently undergone surgery on his left ankle (one of the conditions being evaluated).  Records from any recent surgery are not currently associated with the claims file and need to be obtained.

As there is significant evidence indicating that the Veteran's conditions have worsened since his last VA examination of record, the Board finds that the Veteran's claims should be remanded to provide the Veteran with an updated examination to accurately assess the current condition of his disabilities.  In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1. First, contact the Veteran (and his representative) and request that he identify all sources of treatment for his conditions on appeal, including any VA or private facility, from June 2012 to the present.  The AOJ should then attempt to obtain and associate with the claims file any records identified that are not already associated with the claims file. 

The AOJ should specifically request medical records related to any service-connected condition from the Lexington VAMC since June 2012.  All such records should be associated with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. After attempting to contact the Veteran and obtaining any indicated updated treatment records, the Veteran should also be scheduled for an examination to determine the current level of severity of his service-connected bilateral knee disabilities, including evaluations of how pain from these conditions limit the Veteran's range of motion.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

3. After attempting to contact the Veteran and obtaining any indicated updated treatment records, the Veteran should also be scheduled for an examination to determine the current level of severity of his service-connected bilateral ankle disabilities, including evaluations of how pain from these conditions limit the Veteran's range of motion.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

4. Finally, the AOJ should then take any additional development action it deems proper.  When the requested development has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



